United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-1526                                  September Term, 1999

Allied Local and Regional Manufacturers Caucus, et al.,
               Petitioners
               
v.

U.S. Environmental Protection Agency,
               Respondent
               
National Paint & Coatings Association, et al.,
               Intervenors
               


Consolidated with 98-1527


                                
            On Petitions for Review of Orders of the
                Environmental Protection Agency
                                
                                
                                

     Before: Ginsburg, Tatel and Garland, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court that the opinion filed on June 16, 2000 be amended by
deleting ", i.e., to facilities constructed in nonattainment areas" from footnote 7 on page 21.


FOR THE COURT:
Mark J. Langer, Clerk
     Filed On:  July 24, 2000